Title: From George Washington to John Hancock, 14 February 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morristown February 14th 1777.

Since I had the honor of addressing you on the 5th Instt no event of an important and interesting nature has occurred, unless the Successes of our parties in foraging & bringing off Several Horses, Waggons & some fat Cattle, and Sheep, which were contiguous to, and around the Enemy’s Lines, are considered as such. I then mentioned, that I had such a Scheme in contemplation which was happily accomplished the next day without any loss. The Enemy, in turn, have made frequent efforts in that way, but with little success. When ever they made the Attempts, it never failed to produce a Skirmish. They have been common of late, but with little damage to either side. We have certain intelligence, that they have drawn the greatest part of their Troops from Rd. Island, and are told, that part of them have landed

on Staten Island & at Amboy with a view of augmenting their force at Brunswic.
Colo. Buckner agreable to the information contained in my last, has been tried by a Court Martial and cashiered. The proceedings and Sentence I directed to be transmitted to the Secretary of the War Office, & to the printer of this State & Virginia to be published.
General Lincoln is just arrived with a Regiment of Massachusetts Militia, about 250. This he says is succeeded by Three more which will make in the Whole near Eighteen Hundred—but in this, I think he must be mistaken, unless those on the march are much fuller and larger than what they usually are. The Whole are of the Troops that were with Genl Heath.
Genl Knox by a Letter of the 1st Instt informs me, that on mature inquiry and examination he finds Springfeild to be more convenient and much better calculated for an Elaboratory & Cannon Foundery than any other part of the New England States. He adds, that a Quantity of Copper, Tin and Other useful materials can be had there, and that the necessary Works and preparations from these and Other advantages can be accomplished at least three or four Months sooner there than any where else. In consequence of his Opinion, which I esteem of weight, particularly in this instance, & knowing the importance of, and how essential these establishments are, I have ventured to order the Works to be begun there, without regard to what had been done at Brookfeild, which was of but little consequence. The former, besides the many advantages mentioned by Genl Knox, stands on Connecticut River and has a good Navigation, yet is entirely secure against any Attempts of the Enemy, being Twenty miles above Hartford, where the River is narrow & too shoal, to admit Vessels that can give the least annoyance. As nothing but the good of the Service could have led to this measure, I trust it will be approved.
I have wrote the Assembly of the Massachusets State & the Convention of New-Hampshire, requesting their good Offices and exertions to promote the raising of their Regiments as expeditiously as possible, and to forward the Whole of the Quotas first enacted from them, to Ticonderoga. Their contiguity to that post, more than to any Other—the importance of it, and General Schuylers apprehensions that the Enemy may attempt to pass the Lake, if not on the ice, as soon as it is open, added to the great trouble, expence and loss of time, it will save in marching them elsewhere, and Others there who are much more distant and remote, induced me to determine so. I find the Council of the former, on Genl Schuylers earnest application before my Letter reached them, had determined to send Four Regiments, as soon as they could be compleated. I only wish the whole may be made up in a

short time, and that their arrival may be early enough to prevent those inconveniences & fatal consequences, which the want of a sufficient force in that Quarter would subject us to, were the Enemy to pass the Lakes at this time.
Mr James Mease is now here in consequence of being appointed Clothier Genl. he is adjusting a plan for answering the end of his Appointment, and making an Estimate to be laid before Congress or their secret Committee of such Cloaths as may be necessary to import for the Army.
It is with much concern, that the situation of our Affairs obliges me to mention so frequently the want of Money, especially when I am persuaded every means are used to furnish it. Our distress on this Account, is great indeed. and the injury the Service receives almost inconceivable. Not a day—an Hour or scarcely a minute passes without complaints & applications on this head. The recruiting the Regiments is most materially retarded by it.
10 OClock P.M. Just now a Flag returned that went to Brunswic to day, who brought the inclosed Letters from Genl Lee, which I do myself the honor to transmit you with a Copy of One to myself. I have the Honor to be with sentiments of great respect Sir Yr Most Obedt Sevt

Go: Washington

